[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT  OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                     DECEMBER 9, 2011
                                            No. 11-10686
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                                  D.C. Docket No. 1:09-cv-00802-B



MATTIE ANN COLEMAN,
for J.K.C.,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                 versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (December 9, 2011)

Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
      Mattie Coleman appeals the district court’s order affirming the

Commissioner of Social Security’s denial of an application for supplemental

security income that she filed on behalf of her minor son, J.K.C. 42 U.S.C.

§ 1383(c)(3). Coleman raises three arguments on appeal. First, she asserts that

the record does not support the Administrative Law Judge’s (“ALJ”) findings that

J.K.C. was not markedly limited in his ability to acquire and use information, his

ability to attend and complete tasks, or his ability to interact and relate to others.

She contends that the ALJ’s decision violated Social Security Ruling (“SSR”)

98-1p. Second, Coleman argues that the ALJ erred by failing to consider the

cumulative effect of all of J.K.C.’s impairments. Finally, Coleman asserts that the

Appeals Council should have remanded her case so that the ALJ could consider a

new psychological report prepared after the ALJ’s initial decision. She argues that

the Appeals Council’s decision not to remand was contrary to SSR 82-54.

                                           I.

      We review the Commissioner’s factual findings to determine whether they

are supported by substantial evidence. Ingram v. Comm’r of Social Sec. Admin.,

496 F.3d 1253, 1260 (11th Cir. 2007). Substantial evidence is “such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). In

                                           2
reviewing the Commissioner’s decision, we do not “decide the facts anew,

reweigh the evidence, or substitute our judgment for that of the [Commissioner].”

Id.

      A child under the age of 18 is considered disabled if he has a “medically

determinable physical or mental impairment, which results in marked and severe

functional limitations.” 42 U.S.C. § 1382c(a)(3)(C)(i); 20 C.F.R. § 416.906. The

Social Security regulations establish a three-step process for determining whether

a child is disabled. 20 C.F.R. § 416.924(a). Under the first step, the ALJ

considers whether the child has engaged in any substantial gainful activity. Id. At

step two, the ALJ considers whether the child has an impairment or combination

of impairments that is severe. Id. At step three, the ALJ must decide whether the

child’s impairment meets, medically equals, or functionally equals a listed

impairment. Id.

       In determining whether an impairment functionally equals a listed

impairment, the ALJ must consider the child’s ability to function in six different

“domains”: (1) acquiring and using information; (2) attending and completing

tasks; (3) interacting and relating with others; (4) moving about and manipulating

objects; (5) “caring for yourself;” and (6) health and physical well-being. 20

C.F.R. § 416.926a(b)(1). If the child has “marked” limitations in two of these

                                         3
domains, or an “extreme” limitation in any one domain, then his impairment

functionally equals the listed impairments, and he will be found to be disabled. Id.

§ 416.926a(d). A “marked” limitation is one that seriously interferes with the

child’s ability to initiate, sustain, or complete activities. Id. § 416.926a(e)(2)(i).

An extreme limitation is one that “very seriously” interferes with the child’s ability

to initiate, sustain, or complete activities. Id. § 416.926a(e)(3)(i).

      Relevant to this appeal, the domain of acquiring and using information

measures the child’s ability to learn. See 20 C.F.R. § 416.926a(g). One

consideration is whether the child is able to use language to communicate ideas.

See 20 C.F.R. § 416.926a(g)(iii) and (iv) (noting that preschool-age children

should be able to use language to communicate, and school-age children should be

able to discuss topics such as history and science). Under the domain of attending

and completing tasks, the ALJ must evaluate whether the child is able to focus and

maintain attention on the task at hand, and whether the child is able to begin, carry

through, and finish his activities. 20 C.F.R. § 416.926a(h). Under the domain of

interacting and relating with others, the ALJ considers how well the child initiates

and sustains emotional connections with others, develops and uses language skills,

cooperates with others, complies with rules, responds to criticism, and respects

and takes care of the possessions of others. 20 C.F.R. § 416.926a(i).

                                            4
      Moreover, under SSR 98-1p, a child with marked limitations in his

cognitive functioning and speech is considered to have a combination of

impairments that medically equals Listing 2.09, the adult listing dealing with

speech impairments. See SSR 98-1p. A child has a marked limitation in his

cognitive functioning if his score on standardized intelligence tests is two or more

standard deviations below the norm for that test. A child is markedly limited in

his ability to speak if he is intelligible no more than one half to two thirds of the

time. See id.

      Here, substantial evidence supports the ALJ’s finding that J.K.C. was not

markedly limited in his ability to acquire and use information. Although J.K.C.

had some speech problems, the record shows that his communication skills

improved over time. J.K.C. did have some problems with reading and math, but

on the whole, the record supports the ALJ’s conclusion that J.K.C. was not

markedly limited in his ability to learn.

      The record also supports the ALJ’s finding that J.K.C. had no limitation in

his ability to attend and complete tasks. Although J.K.C. had some difficulty

completing tasks correctly during his first year of kindergarten, by the following

year, his teacher reported that he was able to finish his work on time. In her own

testimony, Coleman did not describe any specific problems with J.K.C.’s focus or

                                            5
concentration. The ALJ’s conclusion that J.K.C. was not limited in this area was

consistent with the findings of the state agency medical consultants.

       In addition, substantial evidence supports the ALJ’s finding that J.K.C. did

not have a marked limitation in his ability to interact and relate with others.

Although J.K.C. had a speech problem, his ability to communicate improved over

time. J.K.C. played with other children in his neighborhood, got along well with

his classmates and family, and did not have any specific behavioral problems.

J.K.C.’s kindergarten teacher reported that his social skills were improving.

Finally, SSR 98-1p did not apply to this case because J.K.C. was not markedly

limited in his cognitive functioning or his ability to speak. Thus, we affirm as to

this issue.

                                          II.

       Under the Social Security regulations, an ALJ must consider the cumulative

effect of all of claimant’s impairments in determining whether he is disabled.

Jones v. Dep’t of Health and Human Servs., 941 F.2d 1529, 1533 (11th Cir. 1991).

A reference to the claimant’s “combination of impairments” is adequate to

demonstrate that the ALJ considered the cumulative effect of the claimant’s

impairments. Id. (quotation and emphasis omitted); Wilson v. Barnhart, 284 F.3d

1219, 1224-25 (11th Cir. 2002).

                                          6
      The ALJ’s finding that J.K.C. had a severe impairment or combination of

impairments that did not meet or equal a listed impairment sufficed to show that

the ALJ considered the cumulative effect of all of J.K.C.’s impairments. Thus,

Coleman has failed to demonstrate error with respect to this issue.

                                         III.

      A claimant may present new evidence during any stage of a Social Security

proceeding. See 20 C.F.R. § 404.900(b). “The Appeals Council must consider

new, material, and chronologically relevant evidence and must review the case if

‘the administrative law judge’s action, findings, or conclusion is contrary to the

weight of the evidence currently of record.’” Ingram, 496 F.3d at 1261 (quoting

20 C.F.R. § 404.970(b)). The Appeals Council may deny review if the new

evidence does not show the ALJ’s decision to be erroneous. See id. at 1262.

Notably, SSR 82-54, which described the standardized test requirements for

evaluating disability in mental retardation cases, has been rescinded as obsolete.

Notice of Rescission of Social Security Ruling (SSR) 82-54, Titles II and XVI:

Mental Deficiency — Intelligence Testing, 58 Fed. Reg. 16,545, 16,546 (Mar. 29,

1993).

                                          7
         The Appeals Council was not required to grant review of Coleman’s case or

to remand to the ALJ for further proceedings because the new psychological report

does not establish that the ALJ’s decision was erroneous. The report indicated

that J.K.C. had borderline low-end intelligence, but it did not establish that he was

markedly limited in his ability to learn and acquire new information. Moreover,

Coleman failed to establish error with respect to the ALJ’s compliance with SSR

82-54 because that ruling has been rescinded. Accordingly, we affirm as to this

issue.

                                       Conclusion

         After review of the record and the parties’ briefs, we affirm the

Commissioner’s denial of benefits.

         AFFIRMED.




                                            8